PER CURIAM.
This case is before us on appeal from an order sustaining demurrer to appellant’s answer.
The principles of law applicable are identical with those considered and announced in the opinion this day filed in the case of Zastrow v. Knight (S. D.) 229 N.W. 925. Applying the doctrine of the Zastrow Case to the facts pleaded in the answer, appellant should *573stand discharged of plaintiff’s claim to the extent of the value of the security applicable to the mortgage debt at the time of the extension agreement, and no more. Appellant’s answer does not plead what that value was. For that reason, the answer fails to plead facts sufficient to constitute a defense.
The order sustaining the demurrer is therefore affirmed, and the cause is remanded, with leave to appellant, if he shall be so advised, to amend his answer within sixty days after the remittitur is filed in the court below upon payment of the costs of this appeal.
All the Judges concur.